Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 1 of 8




                Exhibit A
               Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 2 of 8
                                                                     Tuesday, May 11, 2021 at 18:23:18 Eastern Daylight Time


Subject: Re: Fridman et al v. Bean LLC et al
Date: Friday, April 30, 2021 at 11:35:50 AM Eastern Daylight Time
From: Josh Levy
To:      Tom Clare
CC:      Andy Phillips, Joe Oliveri, Libby Locke, Rachel ClaJenburg, Andrew Sharp

Tom:

Thanks. It has always been our posiOon that there has to be a Scheduling Order for discovery to proceed, as
the Rules require. The Court is aware from the parOes’ brieﬁng that they disagree about the duraOon of fact
discovery and whether a stay is appropriate, and is also aware from that brieﬁng that deposiOons have not
been scheduled while there is no operaOve Scheduling Order.

Once the Court enters a Scheduling Order, we will want to depose Mr. Khan as soon as possible.

Best,
Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1701 K Street NW, Suite 350, Washington, DC 20006
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com
···
The informaOon contained in this communicaOon is conﬁdenOal, may be aJorney-client privileged, may consOtute inside informaOon, and is
intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noOﬁed that any
disseminaOon, distribuOon or copying of this communicaOon is strictly prohibited and may be unlawful. If you have received this communicaOon
in error, please noOfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communicaOon and all copies
thereof, including all aJachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaOon (including any aJachments) was not intended or wriJen to be used, and cannot be used, by any taxpayer for the purpose of (1)
avoiding tax-related penalOes under the U.S. Internal Revenue Code or (2) promoOng, markeOng or recommending to another party any tax-
related maJers addressed herein.
···




From: Tom Clare <tom@clarelocke.com>
Sent: Friday, April 30, 2021 10:05 AM
To: Josh Levy <jal@levyﬁrestone.com>
Cc: Andy Phillips <andy@clarelocke.com>; Joe Oliveri <joe@clarelocke.com>; Libby Locke
<libby@clarelocke.com>; Rachel ClaJenburg <rmc@levyﬁrestone.com>; Andrew Sharp
<eas@levyﬁrestone.com>
Subject: Re: Fridman et al v. Bean LLC et al

Josh:

Thanks for the reply. Some of the disconnect here may come of our iniOal telephone conversaOon. In that iniOal
conversaOon, you asked to move forward with the deposiOon of Mr. Khan as quickly as COVID circumstances allowed.


                                                                                                                                       Page 1 of 7
               Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 3 of 8


But that request clearly conﬂicts with the posiOon you now set forth below, where “the parOes cannot proceed with
deposiOons while fact discovery has lapsed.”

We assumed from your request to proceed with the deposiOon of Mr. Khan that you were in agreement that
deposiOons should move forward — and we have endeavored to do just that by, among other things, oﬀering to
coordinate dates for Mr. Khan’s deposiOon in the near term. We also believe that moving forward with deposiOons
comports with the Court’s expectaOons for the parOes, as evidenced by the recent discovery orders.

Am I missing something here?

Tom

Thomas A. Clare, P.C.
Clare Locke LLP
(202) 628-7401 (direct)


From: Josh Levy <jal@levyﬁrestone.com>
Sent: Thursday, April 29, 2021 7:27 PM
To: Tom Clare
Cc: Andy Phillips; Joe Oliveri; Libby Locke; Rachel ClaJenburg; Andrew Sharp
Subject: Re: Fridman et al v. Bean LLC et al

Tom:

There is no Scheduling Order in this case at the moment, and the parOes are in disagreement over whether
fact discovery should be stayed, and, if not, when fact discovery should end. The parOes’ briefs are, as you
know, pending. We have repeatedly explained to you that the parOes cannot proceed with deposiOons while
fact discovery has lapsed, and the Court has not entered a new Scheduling Order. See Fed. R. Civ. P. 16(b)
(4); Olgyay v. Soc’y for Env’t Graphic Design, Inc., 169 F.R.D. 219, 220 (D.D.C. 1996) (“Counsels’ unilateral
decision to modify the Scheduling Order without the Court’s approval and without good cause is a clear
violaOon of the Federal and Local Rules.”).

Given that the Oming of fact discovery is unknown at this Ome, we do not see the point of scheduling
deposiOons that may well need to be rescheduled based on the new Scheduling Order.

Are you asking for dates conOngent on the Court having entered a Scheduling Order that allows for fact
discovery as of the proposed dates?

Please advise. Thanks.

Josh

Joshua A. Levy
Partner

Levy|Firestone|Muse
1701 K Street NW, Suite 350, Washington, DC 20006
T 202-261-6564•C202-360-0677•F202-595-8253•levyﬁrestone.com

···
The informaOon contained in this communicaOon is conﬁdenOal, may be aJorney-client privileged, may consOtute inside informaOon, and is
intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended

                                                                                                                                          Page 2 of 7
               Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 4 of 8


recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noOﬁed that any
disseminaOon, distribuOon or copying of this communicaOon is strictly prohibited and may be unlawful. If you have received this communicaOon
in error, please noOfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communicaOon and all copies
thereof, including all aJachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaOon (including any aJachments) was not intended or wriJen to be used, and cannot be used, by any taxpayer for the purpose of (1)
avoiding tax-related penalOes under the U.S. Internal Revenue Code or (2) promoOng, markeOng or recommending to another party any tax-
related maJers addressed herein.



From: Tom Clare <tom@clarelocke.com>
Sent: Wednesday, April 28, 2021 11:57 AM
To: Josh Levy <jal@levyﬁrestone.com>
Cc: Andy Phillips <andy@clarelocke.com>; Joe Oliveri <joe@clarelocke.com>; Libby Locke
<libby@clarelocke.com>; Rachel ClaJenburg <rmc@levyﬁrestone.com>; Andrew Sharp
<eas@levyﬁrestone.com>
Subject: Re: Fridman et al v. Bean LLC et al

Josh,

I write to address a few issues.

1. Scheduling German Khan’s Deposition

In various previous correspondence you have indicated that you want to go forward with
German Khan’s deposition. Because COVID restrictions in the UK are starting to ease,
we are now in a position to try to move forward with re-scheduling Mr. Khan’s deposition.
Please let us know dates in May on which you would be available to depose Mr. Khan and
we will work to clear one of those dates with him and revert back.

2. Scheduling Depositions of Mr. Berkowitz and Mr. Felch

We have asked you numerous times to provide dates on which Mr. Berkowitz and Mr.
Felch can be available to be deposed, but you have repeatedly refused to do so. Because
we want to be as accommodating as possible to Messrs. Berkowitz and Felch and
minimize inconvenience to them, we ask one more time: Please provide us with dates in
May and June on which Messrs. Berkowitz and Felch are available to be deposed. If you
are unable or unwilling to provide dates by Noon this Friday (April 30), we will have no
choice by the notice to their depositions on dates of our choosing.

3. Third Party Depositions in the United Kingdom

As you know, on March 30, Judge Leon granted Plaintiffs’ Motion for Issuance of a Letter
of Request for International Judicial Assistance to obtain oral testimony and/or
documentary evidence from five witnesses in the United Kingdom: (1) Christopher Steele
(documents and testimony), (2) Edward Baumgartner (documents and testimony), (3) Sir
Andrew Wood (documents and testimony), (4) Christopher Burrows (testimony only), and
(5) Orbis Business Intelligence Ltd. (documents only) (collectively, the “UK Witnesses”).

                                                                                                                                       Page 3 of 7
             Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 5 of 8


In accordance with Judge Leon’s Order, Plaintiffs filed (on April 2) an updated Letter of
Request, which is currently awaiting Judge Leon’s signature and issuance. Upon Judge
Leon’s issuance of the Letter of Request, Plaintiffs intend to file process in the United
Kingdom to obtain the UK courts’ assistance in obtaining discovery from the UK
Witnesses.

Although we cannot predict the exact timeframe in which the UK courts will act, we
anticipate that the depositions of the UK Witnesses will proceed in the June-September
timeframe. Thus, to facilitate the depositions of the UK Witnesses, please let us know if
there are any dates in June, July, August, or September that you will be unavailable for
those depositions. We appreciate your cooperation and will of course do our best to
schedule around dates on which you have unmovable conflicts.

Finally, we would appreciate a response to the questions raised in my letter about the
informal reach out to Alexander van der Zwaan


Best,
Tom



Thomas A. Clare, P.C. | Partner
C L A R E L O C K E L L P
10 Prince Street | Alexandria, Virginia 22314
(202) 628-7401 - direct | (202) 841-1074 - cell
tom@clarelocke.com | www.clarelocke.com
This electronic message transmission contains information from the law firm of Clare Locke LLP, which may be
confidential or privileged. The information is intended exclusively for the individual or entity named above. If you are
not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this information
is prohibited. If you received this electronic transmission in error, please notify us immediately
at admin@clarelocke.com.



From: Joshua Levy <jal@levyﬁrestone.com>
Date: Friday, April 23, 2021 at 10:11 AM
To: Tom Clare <tom@clarelocke.com>
Cc: Andy Phillips <andy@clarelocke.com>, Joe Oliveri <joe@clarelocke.com>, Libby Locke
<libby@clarelocke.com>, Rachel ClaJenburg <rmc@levyﬁrestone.com>, Andrew Sharp
<eas@levyﬁrestone.com>
Subject: Re: Fridman et al v. Bean LLC et al

Tom,

To follow-up, we will discuss scheduling the remaining deposiOons once the Court rules on the pending
moOons regarding an extension of discovery or a stay of discovery, as indicated below. Also, should either
party have quesOons about the other's producOon on the 29th, we can circle back with one another then.



                                                                                                                      Page 4 of 7
               Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 6 of 8


Thanks,
Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1701 K Street NW, Suite 350, Washington, DC 20006
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com

···
The informaOon contained in this communicaOon is conﬁdenOal, may be aJorney-client privileged, may consOtute inside informaOon, and is
intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noOﬁed that any
disseminaOon, distribuOon or copying of this communicaOon is strictly prohibited and may be unlawful. If you have received this communicaOon
in error, please noOfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communicaOon and all copies
thereof, including all aJachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaOon (including any aJachments) was not intended or wriJen to be used, and cannot be used, by any taxpayer for the purpose of (1)
avoiding tax-related penalOes under the U.S. Internal Revenue Code or (2) promoOng, markeOng or recommending to another party any tax-
related maJers addressed herein.
···




From: Josh Levy <jal@levyﬁrestone.com>
Sent: Thursday, March 18, 2021 9:23 AM
To: Tom Clare <tom@clarelocke.com>
Cc: Andy Phillips <andy@clarelocke.com>; Joe Oliveri <joe@clarelocke.com>; Libby Locke
<libby@clarelocke.com>; Rachel ClaJenburg <rmc@levyﬁrestone.com>; Andrew Sharp
<eas@levyﬁrestone.com>
Subject: Re: Fridman et al v. Bean LLC et al

        Tom,

        With regard to the deposiOon requests below, we have already communicated with Alan
        about them. We also noOce that Alan has not withdrawn his appearance in the case. Does he
        sOll represent the PlainOﬀs?

        As we previously explained to Alan, the last deadline for fact discovery set by this Court




                                                                                                                                       Page 5 of 7
               Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 7 of 8


        closed on January 12, 2021. The parOes are in the midst of brieﬁng the discovery extension
        dispute. UnOl the Court enters an order extending discovery, deposiOons should not proceed in
        this case.

        It is also premature to schedule Mr. Felch’s and Mr. Berkowitz’s deposiOons because several
        deposiOons are due to take place ﬁrst, including Mr. Khan’s, which you have not rescheduled.
        Ater Mr. Khan’s is scheduled, we can reschedule Glenn Simpson’s and the 30(b)(6) Bean
        LLC/Fritsch deposiOon. Your request is also premature because Mr. Felch’s and Mr. Berkowitz’s
        tesOmony is likely to be unreasonably cumulaOve and duplicaOve of the Bean LLC 30(b)(6)
        deposiOon, as both third party witnesses are Bean LLC employees. To avoid undue burden on
        Defendants, PlainOﬀs should ﬁrst depose Mr. Simpson and Mr. Fritsch/Bean LLC 30(b)(6), and
        then we can discuss whether addiOonal Bean LLC deposiOons are appropriate.

        Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1701 K Street NW, Suite 350, Washington, DC 20006
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyﬁrestone.com

···
The informaOon contained in this communicaOon is conﬁdenOal, may be aJorney-client privileged, may consOtute inside informaOon, and is
intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby noOﬁed that any
disseminaOon, distribuOon or copying of this communicaOon is strictly prohibited and may be unlawful. If you have received this communicaOon
in error, please noOfy us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communicaOon and all copies
thereof, including all aJachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this
communicaOon (including any aJachments) was not intended or wriJen to be used, and cannot be used, by any taxpayer for the purpose of (1)
avoiding tax-related penalOes under the U.S. Internal Revenue Code or (2) promoOng, markeOng or recommending to another party any tax-
related maJers addressed herein.
···




From: Tom Clare <tom@clarelocke.com>
Sent: Wednesday, March 17, 2021 10:06 AM
To: Josh Levy <jal@levyﬁrestone.com>




                                                                                                                                       Page 6 of 7
             Case 1:17-cv-02041-RJL Document 166-1 Filed 09/10/21 Page 8 of 8

To: Josh Levy <jal@levyﬁrestone.com>
Cc: Andy Phillips <andy@clarelocke.com>; Joe Oliveri <joe@clarelocke.com>; Libby Locke
<libby@clarelocke.com>
Subject: Fridman et al v. Bean LLC et al

Josh:

Thank you again for your courtesy in sewng an agreed-upon brieﬁng schedule for PlainOﬀs’ moOon to modify
the scheduling order and Defendants’ cross-moOon to stay discovery. As agreed and [now] ordered by the
Court, PlainOﬀs will be addressing both moOons in our consolidated response on March 29.

Separately, we ask that you provide us with dates in April for the deposiOons of Messrs. Felch and Berkowitz.
Because both will need to be deposed regardless of the outcome of Defendant’s moOon for summary
judgment, and because PlainOﬀs are prepared to proceed with these deposiOons prior to the resoluOon of
the pending discovery moOons, we should move forward with these as soon as pracOcable. Please let me
know your posiOon on this request.

We conOnue to monitor COVID protocols in the UK. I hope to have updated informaOon on that early next
week but, absent some changes in the protocol, I do not anOcipate that Mr. Khan and the interpreter will be
in a posiOon for a deposiOon unOl May or June at the earliest. We will conOnue to monitor the situaOon,
however, and if those esOmates change, I will let you know for our collecOve planning purposes.

Many thanks,

Tom

Thomas A. Clare, P.C. | Partner
C L A R E L O C K E L L P
10 Prince Street | Alexandria, Virginia 22314
(202) 628-7401 - direct | (202) 841-1074 - cell
tom@clarelocke.com | www.clarelocke.com
This electronic message transmission contains information from the law firm of Clare Locke LLP, which may be
confidential or privileged. The information is intended exclusively for the individual or entity named above. If you are
not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this information
is prohibited. If you received this electronic transmission in error, please notify us immediately
at admin@clarelocke.com.




                                                                                                                      Page 7 of 7
